Citation Nr: 1727790	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for bipolar disorder.  In December 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  A supplemental SOC (SSOC) was issued in March 2014.

The Veteran requested Board hearing , which was scheduled for July 2014.  He was appropriately notified of the date, time, and location of the hearing, and indicated his intention to attend.  However, he did not appear for the hearing and provided no reason for failing to appear.  The hearing request is therefore deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In August 2014, the Board characterized the claim on appeal as a request to reopen a previously denied claim for service connection for an acquired psychiatric disorder, reopened the claim, and remanded the reopened claim for further development.  In November 2016, the Board again remanded the reopened claim for further development.  On each occasion, after accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected, most recently, in a March 2017 SSOC) and returned the service connection claim to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on this claim is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2016, the Board remanded the claim, inter alia, to obtain an opinion as to whether it was at least as likely as not that any psychiatric disorder had its onset in service or is related to any in-service event.  In rendering an opinion, the examiner was to discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

An addendum opinion was provided by in January 2017.  The examiner stated that the Veteran met the criteria for a diagnosis of schizoaffective disorder under both the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  The examiner opined that it was less likely than not that schizoaffective disorder had its onset during active service or was related to any in-service disease, injury or event.  The examiner's rationale was that service treatment records were silent for any psychiatric condition and it was over a year after discharge before there were any reports of psychotic symptoms.  The examiner also stated that psychotic symptoms began in 1979, after service.

A review of the claims file, however, reveals that the Veteran has reported that he experienced psychiatric symptoms during service.  Indeed, the examiner even cited a November 1975 service treatment record which notes that the Veteran reported experiencing anxiety, and that includes an assessment of having adjustment reaction of adult life.  To that end, the examiner did not explain the significance of the Veteran's treatment for anxiety in service.  Rather, the examiner stated that the Veteran did not begin experience psychotic symptoms until after service in 1979, which is contradicted by the November 1975 service treatment record.  In addition, the April 2016 VA examiner noted that the Veteran was treated for mental illness in 1979, not that he began experiencing symptoms at that time.  As such, the Board cannot rely on the June 2017 addendum opinion in determining whether service connection is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

Given the deficiencies discussed above, the Board is unable to find that substantial compliance with the prior remand directives has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of these matters is required to ensure such compliance.  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being  made); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Under these circumstances, a remand to obtain further addendum opinion from the April 2016 VA examiner is needed.  If that individual is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary by the individual designated to provide the addendum opinion.  

The Veteran is hereby advised that, failure to report to any scheduled examination,  without good cause, may result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining e claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who examined the Veteran in April 2016 to provide further addendum opinion. 

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate mental health professional-a psychiatrist or psychologist-based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate mental health professional, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.


The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's schizoaffective disorder had its onset during, or is otherwise medically related to, either of the Veteran's periods of active military service, to include symptoms experienced therein.

In addressing the above, the examiner must consider and discuss all medical and other objective of record, as well as all lay assertions-to specifically the Veteran's assertions to the effect that he experienced psychiatric symptoms during active duty (as documented in the November 1975 service treatment record), and that he has experienced such symptoms continuously since service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, apply the provisions of t to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.566(b), as appropriate.

Otherwise, adjudicate the service connection claim in light of all pertinent evidence and legal authority-to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

